 Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 1 of 46 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


MICHELLE ROBBINS, an individual

                    Plaintiff,

               v.

HEALOGICS, INC., now doing business as               CASE NO.
HEALOGICS, LLC, a foreign limited liability
company, and HEALOGICS WOUNDCARE
SUPPLY, LLC a foreign limited liability
company,

                    Defendants.



                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, MICHELLE ROBBINS (“Plaintiff” or “Robbins”), through undersigned

counsel, files this Complaint against Defendants, HEALOGICS, INC., now doing business as

HEALOGICS, LLC, a foreign limited liability company (“Healogics”), and HEALOGICS

WOUNDCARE SUPPLY, LLC, a foreign limited liability company (“Healogics Woundcare”

together with Healogics, the “Defendants”), and states as follows:

                                    NATURE OF THE ACTION

       1.        This is a claim by Plaintiff MICHELLE ROBBINS against her former

employer, HEALOGICS, INC, now doing business as HEALOGICS, LLC, and HEALOGICS

WOUNDCARE SUPPLY, LLC, for violations of the Family Medical Leave Act (“FMLA”), 29

U.S.C. § 2601 et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101, et. seq., as

amended (the “ADA”), the Uniformed Services Employment and Reemployment Rights Act,

(“USERRA”) 38 U.S.C. §4301-33, Section 510 of the Employee Retirement Income Security



                                                1
 Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 2 of 46 PageID 2




Act (“ERISA”), 29 U.S.C. § 1001, et seq., Title VII of the Civil Rights Act of 1964 (“Title VII”),

42 U.S.C. § 2000e, et. seq., as amended, the Age Discrimination in Employment Act (“ADEA”),

29 U.SC. 621, et. seq., the Florida Civil Rights Act (“FCRA”), Fla. Stat. § 760 et. seq., and the

Florida Private Whistleblowers Act (the “FPWA”), Fla. Stat. 448.102.

       2.        Plaintiff, MICHELLE ROBBINS, suffers from a disability that is also a chronic

health condition, and is a United States Airforce veteran with a certified disability rating,

entitling her to benefits under the FMLA, ADA, FCRA, USERRA and ERISA. Additionally,

Ms. Robbins is a female over the age of 40 entitling her to protection from discrimination,

harassment and retaliation under Title VII and the ADEA. Lastly, Plaintiff objected to certain

directives that she had a good faith belief violated provisions of federal and state laws, rules and

regulations, as well as company policies and procedures, for which she lodged complaints with

the company’s Chief Compliance Officer, entitling her to protection from retaliation pursuant to

the FPWA and the Defendants’ Code of Conduct and Ethics.

       3.        Robbins was hired by the Defendants as the Vice President of Supply Chain and

served in that role until her wrongful termination. At the time of Ms. Robbins hire, Ms. Robbins,

disclosed that she was a protected veteran due to her disabled veteran status, and her disability

was open and apparent to her colleagues and superiors. Robbins was qualified for and performed

the duties of her position without incident or complaint from Defendants until she made known

the following: (i) she would need to take time off to have surgery related to her service related

disability; (ii) her husband was also going to utilize the Defendants’ health care policy to have

surgery; and (iii) she objected to certain sales initiatives which she believed ran afoul of certain

federal and state laws, rules and regulations, especially given the Defendants’ recent settlement

of False Claims Act Claims of improper billing and the resulting Corporate Integrity Agreement



                                                 2
 Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 3 of 46 PageID 3




between the Office of the Inspector General of the Department of Health and Human Services

and Healogics, Inc. In short, Ms. Robbins was terminated less than a month after the above

listed medical leave requests and disclosure of her compliance concerns. Defendants stated

reason for her termination is that her position was being eliminated. The stated reason is pre-

textual and was formulated post-hoc after Robbins engaged in protected activity. Further, upon

information and belief, Robbins’ position was ultimately filled by a younger male who was less

qualified, while the Defendants also engaged in a pattern and practice of reducing female

executives without offering comparable roles within the company, but allowing male executives

whose positions were restructured to remain employed in an alternative role. The termination of

Robbins’ employment under the circumstances above described violates the FMLA, ADA,

ADEA, Title VII, USERRA, ERISA, FCRA and the FPWA.

       4.        Accordingly, Robbins seeks all available relief in law and equity, including but

not limited to: (i) economic damages including but not limited to back pay and front pay (where

reinstatement is not feasible); (ii) medical expenses; (iii) non-economic compensatory damages

in whatever amount she is found to be entitled; (iv) liquidated damages in whatever amount she

is found to be entitled; (v) an award of interest, costs and reasonable attorney’s fees and expert

witness fees; (vi) punitive damages; (vii) equitable relief; (viii) declaratory relief and (ix) pre-

judgment and post-judgment interest (where allowable).

                                JURISDICTION AND VENUE

         5.      This Court has jurisdiction pursuant 28 U.S.C. §1331. The Court has

 jurisdiction to grant declaratory relief and further relief pursuant to 28 U.S.C. §§ 2201 and

 2202. Because the state claims arise out of the same nucleus of operative facts as do the federal

 claims, this court has supplemental jurisdiction over the state claims pursuant to 28 U.S.C. §



                                                 3
 Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 4 of 46 PageID 4




 1367.

         6.      Venue is proper in this District under 28 U.S.C. §1391 because a substantial

 part of the events or omissions giving rise to the claims occurred within this venue, Defendant

 conducts substantial and not isolated business within this venue and Defendants have agents

 and employees within this venue located in Duvall County, Florida.

                                            PARTIES

       7.        At all times material to this action, Plaintiff was a resident of Palm Coast,

Flagler County, Florida.

       8.        At all times material to this action, Defendant HEALOGICS, INC., was and is a

foreign for profit corporation, incorporated in the State of Delaware, and until recently was doing

business in Duval County, Florida. On or about May 19, 2021 Defendant filed its withdrawal to

transact business within the state of Florida, and appointed the Department of State to act as its

registered agent for purposes of service of process.

       9.        On or about May 19, 2021, Defendant HEALOGICS, LLC, filed its application

by a foreign limited liability company for authorization to transact business in the state of

Florida, and is conducting business within the state of Florida at its principal place of business

within Duval County, Florida. Healogics, LLC can be served with process through its registered

agent, Corporation Service Company, located at 1201 Hays Street, Tallahassee, FL 32301-2525.

         10.     Upon information and belief, Defendant Healogics, LLC, was and continues to

 be, a foreign limited liability company.

         11.     Upon information and belief, Healogics, LLC’s business operations are/were

 located in Duval County, Florida and Defendant regularly conducted business in this

 jurisdiction.



                                                 4
 Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 5 of 46 PageID 5




         12.      Upon information and belief, Healogics, Inc., was engaged in the same business

 that Healogics, LLC, currently operates, and both entities operated the business at the same

 address at 5220 Belfort Road, Suite 130, Jacksonville, FL 32256.

         13.      Upon information and belief, Healogics, LLC, used the same employees that

 Healogics, Inc., used and experienced no break in operations between the withdrawal of

 Healogics, Inc., and authorization to transact business within the state by Healogics, LLC; the

 same equipment and methods of production were used by Healogics, LLC as were previously

 used by Healogics, Inc.; and the same services were offered by Healogics, LLC, that were

 previously offered by Healogics, Inc.

         14.      Based on the foregoing allegations, Healogics, LLC, is a successor in interest to

 Healogics, Inc., and is equally liable to Plaintiff for the debt of Healogics, Inc.

         15.      At all times material to this action, Defendant HEALOGICS WOUNDCARE

 SUPPLY, LLC, was and is a foreign limited liability company, authorized to transact and

 transacting business within the state of Florida, and has its principal place of business within

 Duval County, Florida. Defendant Healogics Woundcare Supply, LLC, can be served with

 process through its registered agent, 1201 Hay Street, Tallahassee, FL 32301-2525.

       16.        The FMLA defines the term “employer” to broadly include “any person acting

directly or indirectly in the interest of an employer in relation to any employee”. 29 U.S.C.

2611(4)(ii)(I).

       17.        From in or around May 2018 to her termination in or around July 2019, Plaintiff

was employed by the Defendants as the Vice President of Supply Chain.

       18.        Defendants employed Plaintiff as the Vice President of Supply Chain.

       19.        Defendants jointly employed Plaintiff.



                                                  5
 Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 6 of 46 PageID 6




        20.       Defendants are an employer under the FMLA because they are engaged in

commerce or in an industry affecting commerce and employed 50 or more employees for each

working day during each of 20 or more calendar workweeks in the current or preceding calendar

year.

        21.       At all times relevant hereto, Plaintiff worked at a location where Defendants,

employed 50 or more employees.

        22.       At all times relevant hereto, Defendants were an employer as defined by 29

U.S.C. 2611(4).

         23.      At all times material to this action Defendants directly or indirectly, jointly or

 severally, controlled and directed the day to day employment of Plaintiff, including: (i)

 timekeeping; (ii) payroll; (iii) disciplinary actions; (iv) employment policies and procedures;

 (v) scheduling and hours; (vi) terms of compensation; and (vii) working conditions.

         24.      At all times relevant hereto, Plaintiff was an employee entitled to leave under

 the FMLA, based on the fact that she was employed by the employer(s) for at least 12 months

 and worked at least 1,250 hours during the relevant 12-month period prior to her seeking to

 exercise her rights to FMLA leave.

        25.       At all times material hereto, Plaintiff was an “employee” of Defendant within

the meaning of the ADA and the FCRA.

        26.       At all times material hereto, Plaintiff is a “qualified individual” under the ADA

since she can perform the primary duties of her job with or without an accommodation. See 42

U.S.C. § 12111(8).

        27.       At all times material hereto, Plaintiff had a disability as defined by 42 U.S.C.

§12102 (1) and (2) that substantially limits one or more major life activities including major



                                                 6
 Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 7 of 46 PageID 7




body functions.         Specifically, Plaintiff suffers from a military service related disability.

Plaintiff’s disability is open and apparent, and further Plaintiff made this disability known to

Defendants and requested leave as an accommodation for her disability to obtain surgery.

       28.            Plaintiff is covered by the ADA/FCRA because she is an individual who:

                 a.        Has a physical impairment that substantially limits one or more major life

                           activities or bodily functions;

                 b.        Has a record of physical impairment that substantially limits one or more

                           major life activities or bodily functions; and/or

                 c.        Was regarded as having a physical impairment that substantially limits one

                           or more major life activities or bodily functions.

       29.            Plaintiff is protected by the ADA and FCRA.

       30.            At all times relevant, Defendant was an “employer” as defined by Fla. Stat. 760,

 et. seq.

       31.            Plaintiff is a member of a class protected by law because she was discriminated

against and retaliated against by her employer, the Defendant, due to her military service.

       32.            At all times relevant to this action, Plaintiff was a veteran of the Airforce of the

United States.

       33.            At all times relevant to this action, Defendant knew of Plaintiff’s status as a

veteran of the Airforce.

       34.            At all times relevant to this action, Defendant knew that Plaintiff suffered from

a service related medical condition and disability.

       35.            At all times relevant to this action, Defendant knew that Plaintiff would require

treatment for her service related medical condition.



                                                      7
 Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 8 of 46 PageID 8




         36.    At all times material hereto Plaintiff was a 53 year old female.

         37.    At all times material Defendants were and are an “employer” as defined by 29 §

 U.S.C. 630(b) and 42 U.S.C. § 12111(5)(a).

         38.    At all times material hereto Plaintiff was an “employee” as defined by 29

 U.S.C. § 630(f).

         39.    At all times material to this action, Plaintiff was “engaged in commerce” within

 the meaning of the ADEA.

         40.    Plaintiff is a member of a protected class under Title VII of the Civil Rights Act

 of 1964, as amended (“Title VII”), as well as Fla. Stat. 760 et. seq. (the “FCRA”), by virtue of

 her sex and gender.

         41.    At all times material hereto, Plaintiff was an “employee” of Defendant within

 the meaning of Title VII and the FCRA.

         42.    At all times material hereto, Defendant was an “employer” covered under Title

 VII and the FCRA.

                                CONDITIONS PRECEDENT

       43.      Plaintiff filed a charge of discrimination and retaliation with the Equal

Employment Opportunity Commission, which was dual filed with the Florida Commission on

Human Rights.

       44.      Robbins has exhausted her administrative remedies available to her.

       45.      On or about June 24, 2021, the EEOC issued Plaintiff a Notice of Right to Sue

against Defendants with regard to this matter. A copy of the Right to Sue letter is attached as

Exhibit A.

       46.      Plaintiff files her complaint within the applicable statute of limitations.



                                                 8
 Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 9 of 46 PageID 9




       47.       Jurisdiction over this claim is appropriate pursuant to Fla. Stat. Chap. 760

(FCRA), because more than 180 days passed since the filing of the charge, prior to the FCHR

making a determination, and the Court has supplemental jurisdiction over Plaintiff’s pendant

state court claims as they arise out of the same facts as circumstances as the federal claims.

       48.       All conditions precedent to this action have been satisfied and/or waived.

                                  GENERAL ALLEGATIONS

       49.       Healogics is the largest provider of wound-care-management services in the

United States.

       50.       By partnering with hospitals and physicians across the nation, Healogics and its

affiliates manage nearly 700 centers for the treatment and care of chronic wounds.

       51.       At the time of Ms. Robbins’ hire, Healogics was developing a new suite of

supply chain solutions for its clients, including hospital partners, in collaboration with wound

care product manufacturers across the spectrum of wound care.

       52.       As part of this new business endeavor, Healogics created the Vice President of

Supply Chain position to help lead the effort with respect to hospital partners.

       53.       The primary responsibilities of the Vice President of Supply Chain position

were: product analysis and concept design for new supply chain product solutions, external

collaboration and negotiation with wound care product manufacturers, and working

collaboratively across the Company to ensure successful commercialization of the new product

solutions.

       54.       Healogics hired Ms. Robbins as the Vice President of Supply Chain on or about

May30, 2018. Ms. Robbins was responsible for establishing a company-wide wound care

product supply strategy to support operational and hospital partners, while ensuring the goals



                                                 9
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 10 of 46 PageID 10




were aligned with business and hospital partner needs. This new product offering became

known as iSupply.

        55.      Further, iSupply was provided as a new offering within the Defendants’ group

purchasing organization (“GPO”), which is subject to a number of federal and state compliance

statutes, including but not limited to the federal anti-kickback statute as well as the Stark law,

among others.

        56.      In or around June 2018, Defendants settled False Claims Act claims against the

company for improper billing, and further entered into a Corporate Integrity Agreement between

the Office of Inspector General of the Department of Health and Human Services and Healogics,

Inc (the “CIA”). The CIA required, among other things, that Defendants establish and maintain

a compliance program that included the appointment of a Chief Compliance Officer (and various

regional compliance positions), the creation of written compliance materials (the Healogics

Corporate Code of Conduct and Ethics), and a disclosure program that includes a mechanism to

enable individuals to disclose, to the Chief Compliance Officer or other compliance positions,

not within the individuals chain of command, any identified issues or questions associated with

Defendants’ “policies, conduct, practices, or procedures with respect to a Federal health care

program believed by the individual to be a potential violation of criminal, civil or administrative

law.”

        57.      As part of the disclosure program, Defendants were to emphasize a

nonretribution and nonretaliation policy, and further include a requirement that all covered

persons be expected to report suspected violations of any Federal health care program

requirements to the compliance officer. Additionally, the Chief Compliance Officer or her

designee is to gather all relevant information from the disclosing individual and make a



                                                10
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 11 of 46 PageID 11




preliminary good faith inquiry into the allegations, while also maintaining a disclosure log

recording each disclosure, the status of any internal review, and any corrective action taken in

response to the internal review.

       58.       Ms. Robbins held her position until she was terminated on July 24, 2019.

       59.       At the time of her termination, Robbins was earning approximately $226,000

per year.

       60.       At the time of her termination, Plaintiff was qualified for her position.

       61.       At all times relevant, Plaintiff was able to perform the essential functions of her

job.

       62.       At no time during her employment, and prior to July 24, 2019 did Defendants

counsel or otherwise discipline Plaintiff for failure to follow Defendants’ employee policies or

procedures.

       63.       At no time during her employment and prior to July 24, 2019 did Defendants’

counsel or otherwise discipline Plaintiff for violating any company policy.

       64.       Defendants provided Plaintiff and her spouse with health insurance as part of

the company’s employee benefit plan.

       65.       In or around April 2019, Ms. Robbins began reporting directly to Michael

White, President, Healogics at Home. Mr. White’s primary responsibility was to execute the

proformas that had been developed for the new offerings, including iSupply.

       66.       On information and belief, Mr. White was new to his position, and did not have

a hospital GPO or hospital supply background.

       67.       While Ms. Robbins was working for Mr. White, and due to the fact that her

disability was open and apparent, Ms. Robbins discussed her disability with Mr. White, and her



                                                 11
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 12 of 46 PageID 12




need to schedule surgery for her own disability, and also eventually to take leave for her

husband’s surgery as well.

       68.       Ms. Robbins was initially planning to have her surgery in or around April or

May of 2019, however due to her new working relationship with Mr. White, the projected travel

schedule for her role, and her anticipated restriction of no flying for six weeks after surgery, Ms.

Robbins postponed her surgery and discussed this with Mr. White.

       69.       As the working relationship progressed, Ms. Robbins noticed that Mr. White

was preoccupied with growing sales at all costs and would get agitated whenever questioned or if

preliminary questions regarding legal compliance were raised.

       70.       As early as the second half of June 2019, Ms. Robbins began to express her

concerns that a few of the GPO proposals made by Mr. White to generate sales might run afoul

of legal compliance mandates. Specifically, that the company could not provide preferential

treatment or sales enhancement to one GPO vendor that were not provided equally to all on the

same GPO program, or allow vendors to dictate the terms of sales, and further that some of the

physician “education” programs might violate physician’s neutrality by impermissibly swaying

them to order products sold by specific vendors within the GPO program and not others.

       71.       At the time Plaintiff believed these action items or proposals by Mr. White to be

in violation of the anti-kickback statute and the Stark Law prohibiting Defendants from

knowingly and willfully offering, paying, soliciting, or receiving any remuneration to induce or

reward referrals of items or services reimbursable by a Federal health care program from anyone

(Anti-Kickback Statute) or physicians (Stark Law).




                                                12
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 13 of 46 PageID 13




        72.       After raising her concerns with Mr. White, Ms. Robbins then raised her

concerns with Defendants’ Chief Compliance Officer, Kelly A. Priegnitz, who agreed that the

issues raised by Plaintiff were concerning and should be looked into further.

        73.       Plaintiff had additional conversations with the Chief Compliance Officer in the

first half of July 2019.

        74.       Also, on multiple occasions, Ms. Robbins questioned Mr. White’s directives

and counseled that Mr. White should discuss his proposals with in house counsel Keith Koford,

and the Chief Compliance Officer.

        75.       During this same time frame, Ms. Robbins notified Mr. White that she would

need to take leave to obtain surgery related to her service related disability, and submitted her

request for time off through the Defendants’ calendar application.      Ms. White anticipated she

would need approximately one week of time off for her surgery, and further anticipated returning

to work at full capacity with limited travel restrictions.

        76.       Plaintiff also discussed with Mr. White that her spouse would be having surgery

at or around the same time.

        77.       On information and belief, the Defendants are self-insured with respect to the

employee health and medical benefit plans, requiring Defendants to fund employee health care

expenses and costs.

        78.       Less than thirty days after raising her compliance concerns with Mr. White and

the company’s Chief Compliance Officer, Plaintiff was terminated and her position eliminated.

        79.       Less than thirty days after Plaintiff confirmed both her need for surgery, and her

husband’s need for surgery, and requesting the time off, Plaintiff was terminated and her position

was eliminated.



                                                  13
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 14 of 46 PageID 14




       80.       On or about July 24, 2019 with direct and actual knowledge of Robbins’

medical condition, her need for surgery and her request to take leave, Defendants’ terminated

Robbins.

       81.       On or about July 24, 2019, with direct and actual knowledge of Robbins’

compliance complaints, Defendants’ terminated Robbins.

       82.       Defendants’ stated reason for termination was that Plaintiff’s position was

eliminated due to a restructuring.

       83.       On information and belief, Plaintiff was replaced by a younger male.

       84.       On information and belief, Defendants have terminated at least three other

female executives over the age of 50, under the pretenses of a restructuring, who also had known

disabilities and high medical expenses.

       85.       On information and belief, two male executives whose positions were

“restructured” were found alternative positions within the company, while female executives

such as Plainitff, were not afforded the same opportunities.

       86.       Defendants’ termination of Plaintiff was discriminatory.

       87.       Defendants’ reason for terminating Plaintiff was pretextual.

       88.       Defendants’ reason for terminating Plaintiff was manufactured, post hoc, after

Plaintiff engaged in activities protected by the FMLA, USERRA, ERISA, ADA, the FCRA and

the FPWA.

       89.       As a direct and proximate result of Defendants’ conduct described above,

Plaintiff has suffered emotional distress, mental pain and suffering, past and future pecuniary

losses, inconvenience, bodily injury, mental anguish, loss of enjoyment of life and other non-

pecuniary losses, along with lost back and front pay, interest on pay, bonuses, and other benefits.



                                                14
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 15 of 46 PageID 15




These damages have occurred in the past, are permanent and continuing. Plaintiff is entitled to

injunctive relief.

        90.          Defendants’ violations of USERRA was willful because Defendants knew or

perceived the risk that its discrimination and continued harassment of Plaintiff and retaliation

against Plaintiff because of her military service and/or unavailability or her protected activity due

to service violated USERRA or Defendant showed reckless disregard for the matter of whether

their actions against Plaintiff because of her military service and/or because of her unavailability

due to service or due to her protected activity was prohibited by USERRA.

        91.          Defendants’ decision to terminate Plaintiff was motivated, in whole or in part,

by Plaintiff’s exercising her rights under an employee benefit plan covered by ERISA (i.e. her

need to seek medical treatment covered by her health insurance).

        92.          Plaintiff’s FMLA-covered absences and/or her likely need for future FMLA-

covered leave were a substantial or motivating factor in Defendant’s decision to terminate her.

        93.          Plaintiff’s exercising of her rights to an employee benefit plan covered by

ERISA and/or her likely need for future benefits under this ERISA-covered plan was a

substantial or motivating factor in Defendant’s decision to terminate her.

        94.          Plaintiff’s disability/perceived disability were a substantial or motivating factor

in Defendants’ decision to terminate her employment.

        95.          Plaintiff’s association with her spouse and his disability related medical

expenses were a substantial or motivating factor in Defendants’ decision to terminate her

employment.

        96.          Defendants’ decision to terminate Plaintiff was not wholly unrelated to

Plaintiff’s need for time off work under the FMLA.



                                                    15
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 16 of 46 PageID 16




        97.       Defendants’ decision to terminate Plaintiff was not wholly unrelated to

Plaintiff’s exercising of her rights under an employee benefit plan covered by ERISA.

        98.       Defendants’ decision to terminate Plaintiff was not wholly unrelated to

Plaintiff’s disability/perceived disability.

        99.       Plaintiff was entitled to FMLA-covered leave pursuant to 29 U.S.C.

§2612(a)(1).

        100.      Defendants’ actions violate the provisions of 29 U.S.C. §2615(a).

        101.      Defendants’ actions violate the provisions of 29 U.S.C. §2614(a).

        102.      Defendants’ actions constitute interference with Plaintiff’s rights under the

FMLA.

        103.      Defendants’ actions constitute retaliation in violation of Plaintiff’s rights under

the FMLA.

        104.      Defendants’ actions constitute discrimination in violation of Plaintiff’s rights

under the FMLA.

        105.      Defendants’ actions constitute interference with Plaintiff’s rights under the

ADA.

        106.      Defendant’s actions constitute retaliation in violation of Plaintiff’s rights under

the ADA.

        107.      Defendants’ actions constitute discrimination in violation of Plaintiff’s rights

under the ADA

        108.      Defendants’ actions constitute discrimination in violation of Plaintiff’s rights

under USERRA.




                                                 16
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 17 of 46 PageID 17




          109.   Defendants’ actions constitute interference in violation of Plaintiff’s rights

under USERRA.

          110.   Defendants’ actions constitute discrimination in violation of Plaintiff’s rights

under Section 510 of ERISA.

          111.   Defendants’ actions constitute interference with Plaintiff’s right to an employee

benefit plan covered by ERISA.

          112.   Defendants’ actions constitute interference with Plaintiff’s rights under the

FCRA.

          113.   Defendants’ actions constitute discrimination in violation of the FCRA.

          114.   Defendants’ actions constitute retaliation for requesting a reasonable

accommodation under the FCRA.

          115.   Defendants’ actions were willful as Defendant knew or had reason to know that

its actions violated federal and state law, yet Defendant acted wantonly or with reckless

disregard for the law.

          116.   Defendants are liable for the actions of its managers and/or agents taken within

the scope of their employment with Defendant and its related entities, including the decision to

terminate Plaintiff.

                                     COUNT I
                          INTERFERENCE WITH FMLA RIGHTS

          117.   Plaintiff re-alleges paragraphs 1 through 116 of the Claim, as if fully set forth

herein.

          118.   Plaintiff was, at tall time relevant, eligible for FMLA-covered leave.

          119.   Defendants were Plaintiff’s employer as defined by the FMLA.

          120.   At all times relevant hereto, Defendants interfered with Plaintiff’s right to take


                                                17
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 18 of 46 PageID 18




FMLA leave under the FMLA.

       121.      At all times relevant hereto, Defendants’ interference with Plaintiff’s right to

leave and to reinstatement violated the FMLA.

       122.      Plaintiff suffered from a disability that also qualifies as a “serious health

condition” within the meaning of the FMLA.

       123.      Plaintiff’s condition is “chronic” within the meaning of the FMLA.

       124.      Plaintiff was entitled to FMLA protected leave.

       125.      Defendants are subject to the requirements of the FMLA.

       126.      Plaintiff provided adequate notice of her serious health condition to Defendants.

       127.      Defendants were aware of Plaintiff’s serious health condition and her need for

FMLA protected leave.

       128.      Plaintiff requested leave to undergo surgery for herself, and to also accompany

and care for her spouse during his surgery and recovery.

       129.      Defendants were aware of Plaintiff’s reasons and need for leave.

       130.      Plaintiff had not exhausted her entitlement to FMLA leave at the time.

       131.      Plaintiff provided reasonable notice of her need for leave.

       132.      Defendants failed to designate such leave as FMLA protected leave.

       133.      Defendants terminated Plaintiff prior to her requested leave date.

       134.      Plaintiff disclosed to Defendants her need for surgery and to care for her spouse

during his surgery.

       135.      Defendants interfered with the FMLA leave by terminating Plaintiff’s

employment.




                                                18
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 19 of 46 PageID 19




       136.         By terminating Plaintiff, Defendants interfered with Plaintiff’s right for leave,

reinstatement and to future FMLA benefits.

       137.         Plaintiff was denied benefits to which she was entitled under the FMLA.

       138.         As a result of Defendants’ intentional, willful and unlawful acts by interfering

with Plaintiff’s rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorneys’ fees and costs.

       139.         Plaintiff is entitled to liquidated damages because Defendants cannot show that

its violation of the FMLA was in good faith.

       140.         Defendants’ violation of the FMLA was willful, as its managers and/or human

resource personnel engaged in the above-described actions while knowing that same were

impermissible under the FMLA.

       WHEREFORE Plaintiff, MICHELLE ROBBINS, respectfully requests entry of:

               a.        judgment in her favor and against Defendants for its interference with her
                         rights under the FMLA;

               b.        judgment in her favor and against Defendant for damages, including lost
                         earnings and benefits, reinstatement, front pay, and/or all actual monetary
                         losses suffered as a result of Defendants’ conduct;

               c.        judgment in her favor and against Defendants for her reasonable attorneys’
                         fees and expenses;

               d.        judgment in her favor and against Defendants for liquidated damages;

               e.        declaratory judgment that Defendant’s actions toward Plaintiff violate
                         Plaintiff’s rights under the FMLA; and

               f.        an order granting such other and further relief as this Court deems just and
                         equitable under the circumstances of this claim.

                                           COUNT II
                                       FMLA RETALIATION

       141.         Plaintiff re-alleges paragraphs 1 through 116 of the Claim, as if fully set forth



                                                  19
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 20 of 46 PageID 20




herein.

          142.        At all times relevant hereto, Defendants retaliated against Plaintiff, at least in

part because Plaintiff exercised her right or attempted to exercise her right to take leave from

work that was protected under the FMLA.

          143.        The Defendants terminated Plaintiff’s employment after Defendants became

aware that Plaintiff sought leave to care for herself and for her spouse.

          144.        With actual knowledge of Plaintiff’s need for leave, disability and chronic

serious medical condition, the Defendant terminated Plaintiff’s employment.

          145.        At all times relevant hereto, Defendants retaliated against Plaintiff in violation

of the FMLA.

          146.        As a result of Defendants’ intentional, willful and unlawful acts of retaliating

against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages.

          147.        Because Defendants cannot prove that its violation of the FMLA was in good

faith, Plaintiff is entitled to liquidated damages.

          148.        Defendant’s violation of the FMLA was willful, as its managers and/or human

resource personnel engaged in the above-described actions while knowing that same were

impermissible under the FMLA.

          WHEREFORE, Plaintiff, MICHELLE ROBBINS, respectfully requests entry of:

                 a.        judgment in her favor and against the Defendants for violation of the anti-
                           discrimination/anti-retaliation provisions of the FMLA;

                 b.        judgment in her favor and against the Defendants for damages, including
                           lost earnings, reinstatement, front pay, and/or all actual monetary losses
                           suffered as a result of Defendants’ conduct;

                 c.        judgment in her favor and against the Defendants for her reasonable
                           attorneys’ fees and litigation expenses;

                 d.        judgment in her favor and against Defendants for liquidated damages;

                                                      20
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 21 of 46 PageID 21




                 e.        declaratory judgment that Defendants’ actions toward Plaintiff violate
                           Plaintiff’s rights under the FMLA; and

                 f.        an order granting such other and further relief as this Court deems just and
                           equitable under the circumstances of this case.

                                       COUNT III
                         DISCRIMINATION IN VIOLATION OF THE ADA

          149.   Plaintiff re-alleges paragraphs 1 through 116 of the Claim, as if fully set forth
herein.

          150.   Plaintiff is a qualified individual with a disability.

          151.   Plaintiff has the requisite education and skills to perform and can perform the

essential functions of her position.

          152.        Plaintiff engaged in protected activity under the ADA.

          153.        Plaintiff suffers from a service related disability that required surgical

intervention.

          154.        Additionally, Plaintiff is associated with her spouse who was a beneficiary

under the Defendant’s health and medical benefits insurance policy, which on information and

belief is a self-funded plan by the Defendants.

          155.        Plaintiff made her disability known to Defendants, and/or her disability was

open and apparent, and she requested an accommodation for her disability.

          156.   Plaintiff was perceived as disabled by Defendants.

          157.   Defendants were aware of the scheduled surgery of Plaintiff’s spouse.

          158.   Defendant was Plaintiff’s employer as defined by the ADA.

          159.   With actual knowledge of Plaintiff’s disability and need for surgery and her

request for leave for the hospitalization the Defendants terminated Plaintiff’s employment.

          160.   With actual knowledge of Plaintiff’s disability and her requested leave

Defendants terminated Plaintiff’s employment.

                                                    21
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 22 of 46 PageID 22




          161.   Defendants discriminated against Plaintiff because of her disability or perceived

disability in violation of the ADA.

          162.   Defendants discriminated against Plaintiff because of her association with her

spouse.

          163.   Defendants discriminated against Plaintiff by terminating Plaintiff and failing to

accommodate her disability in violation of the ADA.

          164.   Defendants discriminated against Plaintiff because she exercised her rights under

the ADA.

          165.   Defendants had actual or constructive knowledge of the discriminatory conduct of

Plaintiff’s supervisors.

          166.   Defendants’ acts and omissions negatively affected one or more terms, conditions,

and/or privileges of Plaintiff’s employment.

          167.   Defendants’ discriminatory acts and omissions occurred, at least in part, because

of Plaintiff’s disability or perceived disability.

          168.   Defendants’ discriminatory acts and omissions occurred, at least in part, because

of Plaintiff’s association to her spouse and the associated medical costs of his care.

          169.   Defendants’ conduct violated Plaintiff’s right to be free from discrimination as

guaranteed by the ADA.

          170.   The Defendants’ wrongful termination is discrimination on the basis of Plaintiff’s

disabilities, real or perceived, in violation of the ADA and 42 U.S.C. § 12112.

          171.   The Defendants’ wrongful termination is discrimination on the basis of Plaintiff’s

association with her spouse and the related medical costs of his care.




                                                     22
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 23 of 46 PageID 23




       172.    As a direct, natural, proximate and foreseeable result of the actions of Defendants,

Plaintiff has suffered injuries for which she is entitled to compensation, including, but not limited

to lost wages and benefits, future pecuniary losses, emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life and other non-pecuniary losses.

       173.    Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendants, which have caused and continue to cause irreparable harm.

       174.    Defendant’s violations of the ADA were willful as its managers and/or human

resource personnel engaged in the above-described actions while knowing that same were

impermissible under the ADA.

       WHEREFORE Plaintiff, MICHELLE ROBBINS respectfully requests entry of:

               a.      judgment in her favor and against Defendants for violation of the anti-
                       discrimination provisions of the ADA;

               b.      judgment in her favor and against Defendants for economic damages,
                       including lost earnings, reinstatement, front pay, and/or all actual
                       monetary losses suffered as a result of Defendants’ conduct;

               c.      judgment in her favor and against Defendants for noneconomic damages,
                       including but not limited to, pain, suffering, mental anguish, emotional
                       distress, and/or loss of enjoyment of life suffered as a result of
                       Defendants’ conduct.

               d.      judgment in her favor and against Defendants for her reasonable attorneys’
                       fees and litigation expenses;

               e.      judgment in her favor and against Defendants for punitive damages;

               f.      declaratory judgment that Defendant’s practices toward Plaintiff violate
                       Plaintiff’s rights under the ADA; and

               g.      an order granting such other and further relief as this Court deems just and
                       equitable under the circumstances of this case.

                                      COUNT IV
                           FAILURE TO ACCOMMODATE (ADA)




                                                 23
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 24 of 46 PageID 24




          175.   Plaintiff re-alleges paragraphs 1 through 116 of the Complaint, as if fully set forth
herein.

          176.   Plaintiff is a qualified individual with a disability.

          177.   Plaintiff has the requisite education and skills to perform and can perform the

essential functions of her position.

          178.     Plaintiff engaged in protected activity under the ADA.

          179.     Plaintiff suffers from a service related disability that required surgical

intervention.

          180.     Plaintiff made this disability known to Defendants and requested an

accommodation for her disability.

          181.     Plaintiff’s request for leave is recognized as a reasonable accommodation

request pursuant to the ADA.

          182.     Plaintiff’s request for leave was reasonable.

          183.     Defendants’ failed to engage in the deliberative process, by choosing to

terminate Plaintiff.

          184.     By failing to grant leave to Plaintiff, after she requested a reasonable

accommodation, Defendants failed to accommodate Plaintiff.

          185.     Defendants’ failure to accommodate Plaintiff was not reasonable nor was it

justified by any legitimate business judgment.

          186.     With actual knowledge of Plaintiffs’ disability, and need for reasonable

accommodation the Defendants terminated Plaintiff’s employment.

          187.     Defendant had actual or constructive knowledge of the discriminatory conduct

of Plaintiff’s supervisors and other administrators.

          188.     Defendant’s acts and omissions negatively affected one or more terms,


                                                    24
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 25 of 46 PageID 25




conditions and/or privileges of Plaintiff’s employment.

       189.        Defendant’s conduct violated Plaintiff’s right to a reasonable accommodation as

guaranteed by the ADA.

       190.        As a direct, natural, proximate and foreseeable result of the actions of

Defendant, Plaintiff has suffered injuries for which she is entitled to compensation, including,

but not limited to lost wages and benefits, future pecuniary losses, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses.

       191.        Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused and continue to cause irreparable harm.

       192.        Defendant’s violations of the ADA were willful as its managers and/or human

resource personnel engaged in the above-described actions while knowing that same were

impermissible under the ADA.

       WHEREFORE Plaintiff, MICHELLE ROBBINS respectfully requests entry of:

              a.        judgment in her favor and against Defendants for violation of the anti-
                        discrimination provisions of the ADA;

              b.        judgment in her favor and against Defendants for economic damages,
                        including lost earnings, reinstatement, front pay, and/or all actual
                        monetary losses suffered as a result of Defendants’ conduct;

              c.        judgment in her favor and against Defendants for noneconomic damages,
                        including but not limited to, pain, suffering, mental anguish, emotional
                        distress, and/or loss of enjoyment of life suffered as a result of
                        Defendants’ conduct.

              d.        judgment in her favor and against Defendants for her reasonable attorneys’
                        fees and litigation expenses;

              e.        judgment in her favor and against Defendants for punitive damages;

              f.        declaratory judgment that Defendants’ practices toward Plaintiff violate
                        Plaintiff’s rights under the ADA; and

              g.        an order granting such other and further relief as this Court deems just and

                                                 25
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 26 of 46 PageID 26




                       equitable under the circumstances of this case.

                               COUNT V
                RETALIATION, INTERFERENCE, COERCION
     AND/OR INTIMIDATION OF PLAINTIFF FOR EXERCISING RIGHTS ADA

           193.   Plaintiff re-alleges paragraphs 1 through 116 of the Claim, as if fully set forth

 herein.

           194.   Title I of the ADA, 42 U.S.C. § 12111 requires that Defendants provide

 reasonable accommodations to otherwise qualified employees, such as Plaintiff, with

 disabilities.

           195.   During the time Plaintiff was employed by Defendants, Plaintiff engaged in

 protected activity under the ADA by requesting a reasonable accommodation.

           196.   Plaintiff also opposed acts and practices made unlawful by the ADA including,

 but not limited to, failing to accommodate Plaintiff’s disability, and/or subjecting Plaintiff to

 discrimination on the basis of her disability.

           197.   Defendants retaliated and discriminated against Plaintiff for engaging in said

 protected activity.

           198.   During the time Plaintiff was employed by Defendants, she exercised and/or

 enjoyed rights granted and/or protected by the ADA, including, but not limited to, requesting

 and making use of reasonable accommodations for her disability.

           199.   Defendants interfered with Plaintiff in the exercise and/or enjoyment of rights

 granted and/or protected by the ADA.

           200.   Defendants terminated Plaintiff’s employment after she exercised a right

 afforded under the ADA.

           201.   With actual knowledge of Plaintiff’s, disability Defendant terminated Plaintiff’s

 employment.

                                                  26
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 27 of 46 PageID 27




        202.        As such, Defendants retaliated against Plaintiff.

        203. Under the ADA, Defendants were legally obligated to refrain from retaliating

 against Plaintiff because of her request for accommodation for her disability.

        204.        Notwithstanding this obligation under the ADA and in willful violation thereof,

 Defendants retaliated against Plaintiff because she disclosed her disability and requested a

 reasonable accommodation.

        205.        As a direct and proximate result of Defendants’ retaliation, interference,

 coercion and/or intimidation in violation of the ADA, Plaintiff has suffered damages in an

 amount to be determined at trial.

      WHEREFORE Plaintiff, MICHELLE ROBBINS respectfully requests entry of:

               a.        judgment in her favor and against Defendants for violation of the anti-
                         retaliation provisions of the ADA;

               b.        judgment in her favor and against Defendants for economic damages,
                         including lost earnings, reinstatement, front pay, and/or all actual
                         monetary losses suffered as a result of Defendants’ conduct;

               c.        judgment in her favor and against Defendants for noneconomic damages,
                         including but not limited to, pain, suffering, mental anguish, emotional
                         distress, and/or loss of enjoyment of life suffered as a result of
                         Defendant’s conduct.

               d.        judgment in her favor and against Defendants for her reasonable attorneys’
                         fees and litigation expenses;

               e.        judgment in her favor and against Defendants for punitive damages;

               f.        declaratory judgment that Defendants’ practices toward Plaintiff violate
                         Plaintiff’s rights under the ADA; and

               g.        an order granting such other and further relief as this Court deems just and
                         equitable under the circumstances of this case.


                           COUNT VI
 UNLAWFUL DISCRIMINATION BASED ON HANDICAP IN VIOLATION OF THE
               FLORIDA CIVIL RIGHTS ACT (Handicap)


                                                   27
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 28 of 46 PageID 28




           206.   Plaintiff re-alleges paragraphs 1 through 116 of the Claim, as if fully set forth

 herein.

           207.   Plaintiff’s conditions substantially limited one or more of Plaintiff’s major life

 activities. Plaintiff’s condition was a disability or handicap as defined by the FCRA.

           208.   Plaintiff was qualified to perform the essential functions of her job, with or

 without reasonable accommodation.

           209.   Plaintiff requested a reasonable accommodation.

           210.   Defendants were aware of Plaintiff’s disability, and/or regarded Plaintiff as

 disabled.

           211.   Defendants terminated Plaintiff on the basis of her disability or because

 Defendants regarded Plaintiff as disabled in violation of the FCRA.

           212.   Further, Defendants terminated Plaintiff in retaliation for having requested a

 reasonable accommodation.

           213.   As a result of Defendants’ conduct set forth above, Plaintiff is entitled to

 compensation for any and all lost wages and benefits, compensatory damages, and reasonable

 attorney’s fees and costs.

           214.   Defendants engaged in discrimination against Plaintiff with malice and reckless

 indifference to Plaintiff’s rights under the FCRA.

           215.   Plaintiff suffered emotional pain and mental anguish as a direct result of

 Defendants’ unlawful discrimination.

           216.   Plaintiff has suffered pecuniary losses as a direct result of Defendants’ unlawful

 discrimination and retaliation.




                                                 28
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 29 of 46 PageID 29




           217.        As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

      WHEREFORE, Plaintiff, MICHELLE ROBBINS, respectfully requests entry of:

                  a.        judgment in her favor and against Defendants for violation of the anti-
                            discrimination/anti-retaliation provisions of the FCRA;

                  b.        judgment in her favor and against Defendants for all economic damages,
                            including but not limited to lost earnings, reinstatement, front pay in lieu
                            of reinstatement, and/or all actual monetary losses suffered as a result of
                            Defendant’s conduct;

                  c.        judgment in her favor and against Defendants for all compensatory
                            damages suffered as a result of Defendants’ conduct;

                  d.        judgment in her favor and against Defendants for her reasonable attorneys’
                            fees and litigation expenses;

                  e.        judgment in her favor and against Defendants for punitive damages;

                  f.        declaratory judgment that Defendants’ practices toward Plaintiff violate
                            Plaintiff’s rights under the FCRA; and

                  g.        an order granting such other and further relief as this Court deems just and
                            equitable under the circumstances of this claim.

                          COUNT VII
FAILURE TO ACCOMMODATE IN VIOLATION OF THE FLORIDA CIVIL RIGHTS
                        ACT (Handicap)

           218.        Plaintiff re-alleges paragraphs 1 through 116 of the Claim, as if fully set forth

 herein.

           219.        Plaintiff’s conditions substantially limited one or more of Plaintiff’s major life

 activities. Plaintiff’s condition was a disability or handicap as defined by the FCRA.

           220.        Plaintiff was qualified to perform the essential functions of her job, with or

 without reasonable accommodation.

           221.        Plaintiff requested a reasonable accommodation.

           222.        Defendants failed to grant a reasonable accommodation as requested.


                                                      29
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 30 of 46 PageID 30




        223.        Defendants were aware of Plaintiff’s disability, and/or regarded Plaintiff as

 disabled.

        224.        Defendants terminated Plaintiff on the basis of her disability or because

 Defendants regarded Plaintiff as disabled in violation of the FCRA.

        225.        Further, Defendants terminated Plaintiff in retaliation for having requested a

 reasonable accommodation.

        226.        As a result of Defendants’ conduct set forth above, Plaintiff is entitled to

 compensation for any and all lost wages and benefits, compensatory damages, and reasonable

 attorney’s fees and costs.

        227.        Defendants engaged in discrimination against Plaintiff with malice and reckless

 indifference to Plaintiff’s rights under the FCRA.

        228.        Plaintiff suffered emotional pain and mental anguish as a direct result of

 Defendant’s unlawful discrimination.

        229.        Plaintiff has suffered pecuniary losses as a direct result of Defendants’ unlawful

 discrimination and retaliation.

        230.        As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

      WHEREFORE, Plaintiff, MICHELLE ROBBINS, respectfully requests entry of:

               a.        judgment in her favor and against Defendants for violation of the anti-
                         discrimination/anti-retaliation provisions of the FCRA;

               b.        judgment in her favor and against Defendants for all economic damages,
                         including but not limited to lost earnings, reinstatement, front pay in lieu
                         of reinstatement, and/or all actual monetary losses suffered as a result of
                         Defendants’ conduct;

               c.        judgment in her favor and against Defendants for all compensatory
                         damages suffered as a result of Defendants’ conduct;


                                                   30
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 31 of 46 PageID 31




                  d.        judgment in her favor and against Defendants for her reasonable attorneys’
                            fees and litigation expenses;

                  e.        judgment in her favor and against Defendants for punitive damages;

                  f.        declaratory judgment that Defendants’ practices toward Plaintiff violate
                            Plaintiff’s rights under the FCRA; and

                  g.        an order granting such other and further relief as this Court deems just and
                            equitable under the circumstances of this claim.

                           COUNT VIII
  UNLAWFUL RETALIATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS
                          ACT (Handicap)

           231.        Plaintiff re-alleges paragraphs 1 through 116 of the Claim, as if fully set forth

 herein.

           232.        Plaintiff’s conditions substantially limited one or more of Plaintiff’s major life

 activities. Plaintiff’s condition was a disability or handicap as defined by the FCRA.

           233.        Plaintiff was qualified to perform the essential functions of her job, with or

 without reasonable accommodation.

           234.        Plaintiff requested a reasonable accommodation.

           235.        Defendant failed to grant a reasonable accommodation as requested.

           236.        Defendant was aware of Plaintiff’s disability, and/or regarded Plaintiff as

 disabled.

           237.        Defendant terminated Plaintiff on the basis of her disability or because

 Defendant regarded Plaintiff as disabled in violation of the FCRA.

           238.        Further, Defendant terminated Plaintiff in retaliation for having requested a

 reasonable accommodation.




                                                      31
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 32 of 46 PageID 32




        239.        As a result of Defendant’s conduct set forth above, Plaintiff is entitled to

 compensation for any and all lost wages and benefits, compensatory damages, and reasonable

 attorney’s fees and costs.

        240.        Defendant engaged in discrimination against Plaintiff with malice and reckless

 indifference to Plaintiff’s rights under the FCRA.

        241.        Plaintiff suffered emotional pain and mental anguish as a direct result of

 Defendant’s unlawful discrimination.

        242.        Plaintiff has suffered pecuniary losses as a direct result of Defendant’s unlawful

 discrimination and retaliation.

        243.        As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

      WHEREFORE, Plaintiff, MICHELLE ROBBINS, respectfully requests entry of:

               a.        judgment in her favor and against Defendant for violation of the anti-
                         discrimination/anti-retaliation provisions of the FCRA;

               b.        judgment in her favor and against Defendant for all economic damages,
                         including but not limited to lost earnings, reinstatement, front pay in lieu
                         of reinstatement, and/or all actual monetary losses suffered as a result of
                         Defendant’s conduct;

               c.        judgment in her favor and against Defendant for all compensatory
                         damages suffered as a result of Defendant’s conduct;

               d.        judgment in her favor and against Defendant for her reasonable attorneys’
                         fees and litigation expenses;

               e.        judgment in her favor and against Defendant for punitive damages;

               f.        declaratory judgment that Defendant’s practices toward Plaintiff violate
                         Plaintiff’s rights under the FCRA; and

               g.        an order granting such other and further relief as this Court deems just and
                         equitable under the circumstances of this claim.




                                                   32
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 33 of 46 PageID 33




                            COUNT IX
    VETERAN DISCRIMINATION IN VIOLATION OF UNIFORMED SERVICES
      EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT, (“USERRA”)

           244.        Plaintiff re-alleges paragraphs 1 through 116 of the Claim, as if fully set forth

 herein.

           245.        Plaintiff was otherwise eligible, qualified, ready, and willing to reemploy with

 the Defendants upon her discharge from hospitalization after her scheduled surgery.

           246.        Defendants denied the Plaintiff the benefit of employment and failed to

 accommodate her service related disability.

           247.        Plaintiff’s membership, service and/or obligation for service in the Air Force

 was a motivating factor in the Defendants’ termination of Plaintiff from its employ.

           248.        Plaintiff has lost wages and other economic benefits, as a direct and proximate

 result of the Defendants’ termination of the Plaintiff’s employment.

           249.        Defendants’ violations of USERRA were willful because Defendants knew or

 perceived the risk that its failure to employ Plaintiff because of her military service and/or

 anticipated unavailability due to treatment for her service related disability violated USERRA

 or Defendants showed reckless disregard for the matter of whether Defendants’ termination of

 Plaintiff’s employment because of her military service and/or because of her anticipated

 unavailability due to her service related disability was prohibited by USERRA.

           WHEREFORE, Plaintiff, MICHELLE ROBBINS, respectfully prays and demands on

 all counts as follows:

                  a.        judgment in her favor and against Defendants for violation of the anti-
                            discrimination/anti-retaliation provisions of USERRA;

                  b.        judgment in her favor and against Defendant for all economic damages,
                            including but not limited to lost earnings, reinstatement, front pay in lieu
                            of reinstatement, and/or all actual monetary losses suffered as a result of
                            Defendants’ conduct;

                                                     33
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 34 of 46 PageID 34




                  c.        judgment in her favor and against Defendants for all compensatory
                            damages suffered as a result of Defendants’ conduct;

                  d.        judgment in her favor and against Defendants for her reasonable attorneys’
                            fees and litigation expenses pursuant to 38 U.S.C. §4323(h)(2) and any
                            other laws applicable to this action;

                  e.        judgment in her favor and against Defendants for punitive damages;

                  f.        declaratory judgment that Defendants’ practices toward Plaintiff violate
                            Plaintiff’s rights under USERRA; and

                  g.        an order granting such other and further relief as this Court deems just and
                            equitable under the circumstances of this claim.

                                           COUNT X
                                 VIOLATION OF SECTION 510 ERISA

           250.        Plaintiff re-alleges paragraphs 1 through 116 of the Complaint, as if fully set

 forth herein.

           251.        Defendants provided Plaintiff with an employee welfare plan as defined by 29

 U.S.C. §1002(a), specifically health insurance.

           252.        Beginning in 2018 and continuing until her unlawful termination, Plaintiff was

 enrolled in the benefits provided under the company’s health insurance plan, as was her

 spouse.

           253.        Defendants were aware that Plaintiff scheduled surgery for herself, and that her

 spouse was also scheduled for surgery at or around the same time.

           254.        Defendants knew or should have known that Plaintiff’s, and her spouse’s,

 utilization of the employee benefit plan would continue, particularly since she requested leave

 for upcoming surgery and the surgery of her husband.

           255.        Defendants retaliated/discriminated against Plaintiff by terminating her

 employment.

           256.        Defendants interfered with Plaintiff’s right to exercise her ERISA-covered

                                                     34
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 35 of 46 PageID 35




 employee benefit plan.

         257.    Defendants’ termination of Plaintiff was designed, in part, to discourage other

 employees from taking sick days and/or filing claims under their employee benefit plans.

         258.    Defendants fired Plaintiff, in whole or in part, because Defendants did not wish

 to bear the costs of Plaintiff’s and her spouse’s healthcare.

         259.    Defendants interfered with Plaintiff’s right to obtain medical care.

         260.    Defendants discriminated against and discharged Plaintiff for exercising her

 right to medical care under the company’s employee benefit plan.

         261.    Defendants fired Plaintiff in violation so 29 U.S.C. § 1140.

       WHEREFORE, Plaintiff MICHELLE ROBBINS hereby demands entry of judgment in

 her favor and against Defendants, for any and all equitable relief available including but not

 limited to payment of all medical bills, statutory damages, reinstatement and back pay as

 required by ERISA, as well as payment of her attorneys’ fees and costs pursuant to 29 U.S.C. §

 1132(g).

                                    COUNT XI
                       AGE DISCRIMINATION UNDDER THE ADEA

         262.    Plaintiff re-alleges and re-avers paragraphs 1 through 116 of the Complaint, as

 if fully set forth herein.

         263.    The ADEA makes it unlawful for an employer “to fail or refuse to hire or to

 discharge any individual with respect to his compensation, terms, conditions, or privileges of

 employment, because of such individual’s age. . . ” 29 U.S.C. § 623(a).

         264.    Plaintiff was qualified for her job.

         265.    Plaintiff satisfactorily performed her job.

         266.    Despite Plaintiff’s satisfactory performance of her job, Plaintiff was terminated


                                                 35
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 36 of 46 PageID 36




 and told that her position was being eliminated.

          267.     On information and belief, Plaintiff’s position was given to a younger less

 qualified male.

          268.     Further on information and belief, Defendants have engaged in a pattern and

 practice of eliminating female executives over the age of 50 under the false pretense that their

 positions are no longer necessary.

          269.     Plaintiff is aware of at least three female executive over the age of 50 who were

 terminated in a similar fashion, and whose roles were filled with younger less qualified

 employees.

          270.     The stated reason for Plaintiff’s termination was pretextual.

          271.     Ms. Robbins was treated differently and worse than her younger co-workers

 because she was terminated despite performing better.

          272.     Defendants failed to uniformly apply its policies and procedures to Plaintiff in a

 non-discriminatory fashion.

          273.     The subjection of Plaintiff to disparate treatment and adverse employment

 actions by Defendant in whole or substantial part because of her age was a violation of the

 ADEA, 29 U.S.C. § 623(a). See Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340 (11th Cir.

 2000).

          274.     Defendants have no legitimate, non-discriminatory reason for the decision to

 terminate Plaintiff.

          275.     The age-discriminatory conduct of Defendants and its agents proximately,

 directly, and foreseeably caused Plaintiff damages, including but not limited to lost wages and

 benefits.



                                                  36
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 37 of 46 PageID 37




        276.    Defendants’ treatment of Plaintiff also caused her irreparable harm through the

 violation of her rights against age discrimination, for which there is no adequate remedy at law.

        277.    Defendants’ age-discriminatory behavior towards Plaintiff was willful, entitling

 her to liquidated damages.

        278.    Plaintiff has been made to suffer mental anguish and emotional distress, loss of

 employment and future employment opportunities, and loss of wages and benefits, as the direct

 and proximate result of Defendants’ violation of her civil rights as alleged herein. Plaintiff is

 reasonably certain to continue to suffer these damages in the future.

        279.    Plaintiff is entitled to damages, including actual damages, compensatory

 damages, liquidated damages, and to recover reasonable attorneys’ fees, litigation expenses

 and costs.

      WHEREFORE, Plaintiff, MICHELLE ROBBINS prays that this Court will grant:

               a. judgment in her favor and against Defendants for violation of the anti-
                  discrimination/anti-retaliation provisions of the ADEA;

               b. judgment in her favor and against Defendants for damages, including lost
                  earnings and benefits, reinstatement, front pay, and/or all actual monetary
                  losses suffered as a result of Defendants’ conduct;

               c. judgment in her favor and against Defendants for her reasonable attorney’s
                  fees and litigation expenses;

               d. judgment in her favor and against Defendants for liquidated damages;

               e. declaratory judgment that Defendants’ actions toward Plaintiff violate
                  Plaintiff’s rights under the ADEA; and

               f. an order granting such other and further relief as this Court deems just and
                  equitable under the circumstances.

                                 COUNT XII
                AGE DISCRIMINATION IN VIOLATION OF THE FCRA

        280.    Plaintiff re-alleges and re-avers paragraphs 1 through 116 of the Complaint, as



                                               37
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 38 of 46 PageID 38




 if fully set forth herein.

         281.      The Florida Civil Rights Act makes it unlawful for an employer “to discharge . .

 . or otherwise to discriminate against any individual with respect to compensation, terms,

 conditions, or privileges of employment, because of such individual’s . . . age.” Fla. Stat.

 760.10.

         282.      At all material times, Plaintiff was protected by the FCRA.

         283.      Plaintiff was qualified for her job.

         284.      Plaintiff satisfactorily performed her job.

         285.      Despite Plaintiff’s satisfactory performance of her job, Plaintiff was terminated

 and told that her position was being eliminated.

         286.      On information and belief, Plaintiff’s position was given to a younger less

 qualified male.

         287.      Further on information and belief, Defendants have engaged in a pattern and

 practice of eliminating female executives over the age of 50 under the false pretense that their

 positions are no longer necessary.

         288.      Plaintiff is aware of at least three female executive over the age of 50 who were

 terminated in a similar fashion, and whose roles were filled with younger less qualified

 employees.

         289.      The stated reason for Plaintiff’s termination was pretextual.

         290.      Ms. Robbins was treated differently and worse than her younger co-workers

 because she was terminated despite performing better.

         291.      Defendants failed to uniformly apply its policies and procedures to Plaintiff in a

 non-discriminatory fashion.



                                                   38
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 39 of 46 PageID 39




        292.    The subjection of Plaintiff to disparate treatment and adverse employment

 actions by Defendant in whole or substantial part because of her age was a violation of the

 FCRA. See Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340 (11th Cir. 2000).

        293.    Defendants have no legitimate, non-discriminatory reason for the decision to

 terminate Plaintiff.

        294.    The age-discriminatory conduct of Defendants and its agents proximately,

 directly, and foreseeably caused Plaintiff damages, including but not limited to lost wages and

 benefits.

        295.    Defendants’ treatment of Plaintiff also caused her irreparable harm through the

 violation of her rights against age discrimination, for which there is no adequate remedy at law.

        296.    Defendants’ age-discriminatory behavior towards Plaintiff was willful, entitling

 her to liquidated damages.

        297.    Plaintiff has been made to suffer mental anguish and emotional distress, loss of

 employment and future employment opportunities, and loss of wages and benefits, as the direct

 and proximate result of Defendants’ violation of her civil rights as alleged herein. Plaintiff is

 reasonably certain to continue to suffer these damages in the future.

        298.    Plaintiff is entitled to damages, including actual damages, compensatory

 damages, liquidated damages, and to recover reasonable attorneys’ fees, litigation expenses

 and costs.

      WHEREFORE, Plaintiff, MICHELLE ROBBINS prays that this Court will grant:

               a. judgment in her favor and against Defendants for violation of the anti-
                  discrimination/anti-retaliation provisions of the FCRA;

               b. judgment in her favor and against Defendants for damages, including lost
                  earnings and benefits, reinstatement, front pay, and/or all actual monetary
                  losses suffered as a result of Defendants’ conduct;


                                               39
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 40 of 46 PageID 40




                c. judgment in her favor and against Defendants for her reasonable attorney’s
                   fees and litigation expenses;

                d. judgment in her favor and against Defendants for liquidated damages;

                e. declaratory judgment that Defendants’ actions toward Plaintiff violate
                   Plaintiff’s rights under the FCRA; and

                f. an order granting such other and further relief as this Court deems just and
                   equitable under the circumstances.

                                   COUNT XIII
                  SEX DISCRIMINATION IN VIOLATION OF TITLE VII
                             DISPARATE TREATMENT
         299.    Plaintiff re-alleges and reavers paragraphs 1 through 116 of the Complaint, as if

 fully set forth herein.

         300.    Title VII makes it unlawful for an employer “to discharge any individual, or

 otherwise discriminate against any individual with respect to [her] compensation, terms,

 conditions, or privileges of employment, because of such individual’s . . . sex.” 42 U.S.C. §

 2000e-2(a).

         301.    Defendants discriminated against Plaintiff, a female employee, by treating her

 differently and worse than male employees.

         302.    At all times material hereto, Plaintiff was qualified for her position with

 Defendants.

         303.    Specifically, Plaintiff’s position was eliminated, while Defendants’ male

 employees who performed worse, and whose positions were eliminated, were afforded other

 employment opportunities with Defendants.

         304.    Defendants failed to offer Plaintiff an alternative employment position within

 the employ of Defendants after her position was allegedly restructured and eliminated. As such

 she was not treated similarly to her male counterparts.



                                               40
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 41 of 46 PageID 41




         305.   Further on information and belief, Defendants have engaged in a pattern and

 practice of eliminating female executives over the age of 50 under the false pretense that their

 positions are no longer necessary.

         306.   Plaintiff is aware of at least three female executive over the age of 50 who were

 terminated in a similar fashion, and whose roles were filled with younger less qualified

 employees.

         307.   The stated reason for Plaintiff’s termination was pretextual.

         308.   Plaintiff’s sex was the determining factor and/or motivating factor in

 Defendants’ termination of her employment.

         309.   Defendants have no legitimate, non-discriminatory reason for the decision to

 terminate Plaintiff.

         310.   As a direct, legal and proximate result of the discrimination, Plaintiff has

 sustained, and will continue to sustain, economic damages to be proven at trial including, but

 not limited to, back pay and front pay.

         311.   As a result of Defendant’s discriminatory actions, Plaintiff has suffered, and

 continues to suffer, emotional distress, resulting in damages in an amount to be proven at trial.

         312.   Plaintiff further seeks compensatory and punitive damages and all other

 injunctive, declaratory, and monetary relief available for discrimination at trial.

         313.   Defendant’s unlawful actions were intentional, willful, malicious, and/or were

 done with reckless disregard to Plaintiff’s right to be free from discrimination because of her

 sex.

         314.   Plaintiff is entitled to reasonable attorneys’ fees and costs of suit.

        WHEREFORE, Plaintiff, MICHELLE ROBBINS, prays that this Court will grant:



                                                 41
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 42 of 46 PageID 42




                a.        judgment in her favor and against Defendants for violation of the anti-
                          discrimination/retaliation provisions of the Title VII;

                b.        judgment in her favor and against Defendants for economic damages,
                          including lost earnings, reinstatement, front pay, and/or all actual
                          monetary losses suffered as a result of Defendants’ conduct;

                c.        judgment in her favor and against Defendants for noneconomic damages,
                          including but not limited to, pain, suffering, mental anguish, emotional
                          distress, and/or loss of enjoyment of life suffered as a result of
                          Defendant’s conduct.

                d.        judgment in her favor and against Defendants for her reasonable attorneys’
                          fees and litigation expenses;

                e.        judgment in her favor and against Defendants for punitive damages;

                f.        declaratory judgment that Defendants’ practices toward Plaintiff violate
                          Plaintiff’s rights under the Title VII; and

                g.        an order granting such other and further relief as this Court deems just and
                          equitable under the circumstances of this case.

                                     COUNT XIV
                     SEX DISCRIMINATION IN VIOLATION OF THE FCRA

         315.        Plaintiff re-alleges and reavers paragraphs 1 through 116 of the Complaint, as if

 fully set forth herein.

         316.        The Florida Civil Rights Act makes it unlawful for an employer “to discharge . .

 . or otherwise to discriminate against any individual with respect to compensation, terms,

 conditions, or privileges of employment, because of such individual’s . . . sex.” Fla. Stat.

 760.10.

         317.        Defendants discriminated against Plaintiff, a female employee, by treating her

 differently and worse than male employees.

         318.        At all times material hereto, Plaintiff was qualified for her position with

 Defendants.

         319.        Specifically, Plaintiff’s position was eliminated, while Defendants’ male


                                                   42
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 43 of 46 PageID 43




 employees who performed worse, and whose positions were eliminated, were afforded other

 employment opportunities with Defendants.

        320.    Defendants failed to offer Plaintiff an alternative employment position within

 the employ of Defendants after her position was allegedly restructured and eliminated. As such

 she was not treated similarly to her male counterparts.

        321.    Further on information and belief, Defendants have engaged in a pattern and

 practice of eliminating female executives over the age of 50 under the false pretense that their

 positions are no longer necessary.

        322.    Plaintiff is aware of at least three female executive over the age of 50 who were

 terminated in a similar fashion, and whose roles were filled with younger less qualified

 employees.

        323.    The stated reason for Plaintiff’s termination was pretextual.

        324.    Plaintiff’s sex was the determining factor and/or motivating factor in

 Defendants’ termination of her employment.

        325.    Defendants have no legitimate, non-discriminatory reason for the decision to

 terminate Plaintiff.

        326.    As a direct, legal and proximate result of the discrimination, Plaintiff has

 sustained, and will continue to sustain, economic damages to be proven at trial including, but

 not limited to, back pay and front pay.

        327.    As a result of Defendant’s discriminatory actions, Plaintiff has suffered, and

 continues to suffer, emotional distress, resulting in damages in an amount to be proven at trial.

        328.    Plaintiff further seeks compensatory and punitive damages and all other

 injunctive, declaratory, and monetary relief available for discrimination at trial.



                                                 43
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 44 of 46 PageID 44




          329.        Defendant’s unlawful actions were intentional, willful, malicious, and/or were

 done with reckless disregard to Plaintiff’s right to be free from discrimination because of her

 sex.

          330.        Plaintiff is entitled to reasonable attorneys’ fees and costs of suit.

        WHEREFORE, Plaintiff, MICHELLE ROBBINS, prays that this Court will grant:

                 a.         judgment in her favor and against Defendants for violation of the anti-
                            discrimination/retaliation provisions of the FCRA;

                 b.         judgment in her favor and against Defendants for economic damages,
                            including lost earnings, reinstatement, front pay, and/or all actual
                            monetary losses suffered as a result of Defendants’ conduct;

                 c.         judgment in her favor and against Defendants for noneconomic damages,
                            including but not limited to, pain, suffering, mental anguish, emotional
                            distress, and/or loss of enjoyment of life suffered as a result of
                            Defendant’s conduct.

                 d.         judgment in her favor and against Defendants for her reasonable attorneys’
                            fees and litigation expenses;

                 e.         judgment in her favor and against Defendants for punitive damages;

                 f.         declaratory judgment that Defendants’ practices toward Plaintiff violate
                            Plaintiff’s rights under the FCRA; and

                 g.         an order granting such other and further relief as this Court deems just and
                            equitable under the circumstances of this case.

                                COUNT XV
        RETALIATION IN VIOLATION OF SECTION 448.102 FLORIDA PRIVATE
                           WHISTLEBLOWER ACT

          331.        Plaintiff re-alleges and reavers paragraphs 1 through 116 of the Complaint, as if

 fully set forth herein.

          332.        Plaintiff objected to Defendants’ unlawful conduct.

          333.        After Plaintiff objected to the unlawful conduct, Defendants retaliated against

 Plaintiff by terminating her employment.

          334.        The decision to terminate Plaintiff was causally linked to Plaintiff’s objection to

                                                       44
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 45 of 46 PageID 45




 Defendants’ unlawful conduct.

        335.        Defendants terminated Plaintiff for voicing objections to Defendants illegal

 GPO program pricing and sales initiatives.

        336.        Defendants terminated Plaintiff for refusing to follow Defendants’ unlawful

 directives, which violated the federal anti-kickback statute and the Stark Law, among other

 laws, rules and/or regulations.

        337.        Defendants would not have terminated Plaintiff’s employment if she had not

 objected to Defendants’ illegal practices, refused to follow Defendants’ unlawful directives or

 otherwise refused to participate in Defendants’ illegal practices.

      WHEREFORE, Plaintiff, MICHELLE ROBBINS, demands a judgment against

 Defendants, demanding the following damages:

               a.        judgment in her favor and against Defendants for violation of the anti-
                         retaliation provisions of the FPWA;

               b.        judgment in her favor and against Defendants for economic damages,
                         including lost earnings, reinstatement, front pay, and/or all actual
                         monetary losses suffered as a result of Defendants’ conduct;

               c.        judgment in her favor and against Defendants for noneconomic damages,
                         including but not limited to, pain, suffering, mental anguish, emotional
                         distress, and/or loss of enjoyment of life suffered as a result of
                         Defendant’s conduct.

               d.        judgment in her favor and against Defendants for her reasonable attorneys’
                         fees and litigation expenses;

               e.        judgment in her favor and against Defendants for punitive damages;

               f.        declaratory judgment that Defendants’ practices toward Plaintiff violate
                         Plaintiff’s rights under the FPWA; and

               g.        an order granting such other and further relief as this Court deems just and
                         equitable under the circumstances of this case.

                                          JURY DEMAND



                                                  45
Case 3:21-cv-00731-BJD-JRK Document 1 Filed 07/23/21 Page 46 of 46 PageID 46




       338.   Plaintiff demands a trial by jury on all issues so triable.

     Dated this 23rd day of July, 2021.

                                            Respectfully submitted,

                                            MORGAN & MORGAN, P.A.
                                            s/Paul M. Botros
                                            Paul M. Botros, Esquire
                                            FL Bar No.: 063365
                                            8151 Peters Road
                                            Suite 4000
                                            Plantation, FL 33324
                                            Tel: 954-318-0268
                                            Fax: 954-327-3017
                                            E-mail: pbotros@forthepeople.com




                                              46
